Citation Nr: 1743030	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected left knee disability, evaluated as 10 percent disabling prior to May 17, 2016, and 30 percent disabling from July 1, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty form March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The October 2010 rating decision denied an evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease and chondromalacia of the left knee.  The Veteran timely appealed this decision.  In October 2016, the RO issued a rating decision which granted a 100 percent total disability rating following a total knee arthroplasty, effective May 17, 2016. The disability was recharacterized as left knee status post total arthroplasty and a 30 percent was assigned following the convalescent period effective July 1, 2017.  As a 100 percent rating is the maximum assignable, the period during which the Veteran was in receipt of the    100 percent rating is not at issue.

In June 2017, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher evaluation for his service-connected left knee disability.  The issue on appeal was last adjudicated by the AOJ in a March 2017 Supplemental Statement of the Case (SSOC).  Since that time, additional pertinent evidence has been received, including an August 2017 VA examination for bilateral knees, as well as additional VA treatment records.  As an SSOC has not been issued following this examination report, remand is warranted.  38 C.F.R. §§ 19.37, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The claim on appeal must be adjudicated with consideration of all the evidence currently of record.      If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After providing an adequate opportunity to respond,    the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




